 1   THE SEHAT LAW FIRM, PLC
     Cameron Sehat, Esq. (SBN: 256535)
 2   18881 Von Karman Ave., Suite 850
 3   Irvine, California 92612
     Telephone: (949) 825-5200
 4   Facsimile: (949) 313-5001
 5   Email: cameron@sehatlaw.com

 6   Attorney for Plaintiffs,
     J.M., Tammy Martinez, and Manuel Martinez
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                             EASTERN DISTRICT OF CALIFORNIA
11
12 J.M., a minor, by and through his guardian        Case No.: 2:19-CV-02297-WBS-DMC
13 ad litem Christopher Martinez, individually
   and as successor-in-interest to Alberto           ORDER SUBSTITUTING PARTIES
14 Wayne Martinez, deceased; TAMMY
15 MARTINEZ, individually; MANUEL
   MARTINEZ, individually
16
17              Plaintiff,

18        vs.
19
   COUNTY OF TEHAMA, a governmental
20 entity; and DOES ONE though TEN,
21 individually
22              Defendants.
23
24
25
26
27
28
                                                 1
1         Having reviewed the stipulation of Plaintiffs and Defendant County of Tehama to

2    substitute parties, it is hereby ORDERED that:

3         1.    Steve Hoag is to be substituted as a party to this action in place of

4               the party identified in the Complaint as “DOE ONE”.

5         2.    Detective Ryan Frank is to be substituted as a party to this action in place

6               of the party identified in the Complaint as “DOE TWO".

7
8    IT IS SO ORDERED.

9    Dated: February 5, 2020

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
